Citation Nr: 1030780	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to sleep disorder.

2.  Entitlement to service connection for high cholesterol, to 
include as secondary to sleep disorder.

3.  Entitlement to service connection for sleep disorder, claimed 
as sleep problems.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for hearing loss, right 
ear. 

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In June 2010 the Veteran testified at a hearing before the 
undersigned.  A transcript has been incorporated into the record.  

The issues of entitlement to service connection for hypertension, 
sleep problems and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The objective findings of elevated cholesterol are laboratory 
test results that are not, in and of themselves, representative 
of a disability for VA compensation purposes.

3.  The Veteran has a current right ear hearing loss disability 
for VA compensation purposes, but the competent evidence does not 
demonstrate that such hearing loss is causally related to active 
service.  


CONCLUSION OF LAW

1.  A disability manifested by high cholesterol was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2009).

2.  The criteria for entitlement to service connection for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), which imposes a duty on VA to notify and assist 
Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) must ask the Veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate his/her claim.  19 Vet. App. 473 (2006); see 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the VCAA duty was satisfied by letters sent 
to the Veteran in March 2006 and August 2006.  The letter 
addressed all required notice elements, including the relevant 
rating criteria and effective date provisions, and was sent prior 
to the initial unfavorable decision by the AOJ.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the 
Veteran's service treatment records and private treatment records 
pertinent to the years after service.

The Veteran was afforded a VA audiology examination in October 
2006, which is discussed below and found to be legally 
sufficient.  

The Board, therefore, finds that the VCAA duty to assist has also 
been satisfied.

LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

High Cholesterol

Service treatment records are negative for complaints or 
treatment referable to any chronic disability manifested by high 
cholesterol. As such, the evidence does not support a finding 
that a disability manifested by high cholesterol was shown during 
active duty.

Post-service, private medical records beginning in January 2000 
reflect the Veteran's treatment for high cholesterol.  A March 
2000 treatment report notes the diagnosis of hyperlipidema as 
well as the physician's recommendations for the Veteran to watch 
his diet extremely closely.  

A disability for VA compensation purposes refers to an impairment 
of earning capacity due to a disease or injury, rather than to a 
disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  By definition, hyperlipidemia is a general term for 
elevated concentrations of any or all of the lipids in the 
plasma, including hypercholesterolemia.  By definition, 
hypercholesterolemia is excessive cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary, 792, 795 (28th ed. 
1994).  Clearly, such findings are laboratory test results and 
not, in and of themselves, representative of a disability.  See 
61 Fed. Reg. at 20,445 (May 7, 1996).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, 
in the absence of competent persuasive evidence of disability 
manifested by, or associated with, the finding of hyperlipidemia 
(e.g., elevated cholesterol), the record presents no predicate 
for a grant of service connection for any such finding.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. 
App. at 225.

Consequently, the preponderance of the evidence is against the 
claim for service connection for high cholesterol.  The 
reasonable doubt doctrine is, therefore, not for application.

Hearing Loss, Right Ear

For VA compensation purposes, impaired hearing will not be 
considered to be a disability unless the auditory threshold of 
any of the frequencies of 500; 1,000; 2,000; 3,000; or 4,000 (Hz) 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500; 1,000; 2,000; 3,000; or 
4,000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if a disease of the nervous system such as sensorineural hearing 
loss became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran is claiming entitlement to service connection for 
hearing loss in the right ear.  The Board observes service 
connection has already been granted for hearing loss in his left 
ear and for tinnitus.  

The service treatment records reveal no complaints or treatment 
referable to either hearing loss or tinnitus, though hearing loss 
was noted for the left ear upon separation.   

The Veteran submitted private hearing examinations conducted by 
his long-time private employer.  The Veteran would go on to be 
employed at a tire plant for over 30 years.

An initial audiogram, dated January 1973, indicated that the 
Veteran denied having or ever having ringing, humming, or buzzing 
noises in his ears.  This audiogram also measured his hearing as:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
n/a
30
LEFT
25
20
15
n/a
80

Therefore, in a private audiogram conducted nearly 5 years after 
service, the Veteran's right ear hearing ability remained within 
normal limits for VA purposes.  

The Veteran also submitted a March 2005 private audiological 
assessment that noted his hearing loss in the right ear.  The 
private physician also noted the hearing loss in the right ear 
was consistent with presbycusis.  Therefore, his own private 
audiologist attributed his right ear hearing loss to the natural 
process of aging.
 
On the authorized audiological evaluation in October 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
45
LEFT
15
25
40
90
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

The examiner noted a review of the claims file and found moderate 
hearing loss in the right ear.  However the examiner also noted 
that the Veteran's hearing was within normal limits upon 
separation from service, while hearing loss in the left ear had 
been specifically noted.  Therefore, the examiner opined only the 
hearing loss in the left ear as likely as not related to his 
military service.  The Board finds this examination legally 
sufficient and probative.

The Veteran has stated he has experienced hearing loss since 
service, which he attributed to the discharge of weapons in the 
course of his duties.  

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
experienced symptoms relating to hearing loss in his right ear 
after he was discharged from the service.  
	
	In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless less than credible.  
	
	In this case, the Board emphasizes his hearing was tested upon 
separation and found to be within normal limits and the private 
audiogram conducted by the Veteran's employer in January 1973, 
some 5 years after service, also found hearing considered normal 
for VA purposes.  By the March 2005 private audiology evaluation, 
discussed above, the Veteran was found to have hearing loss in 
the right ear.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).
	
	Significantly, the Board finds that the Veteran's reported 
history of continued right ear hearing loss since active service 
is inconsistent with the other evidence of record.  Indeed, while 
he stated that his disorder began in service, the separation 
examination was absent of any complaints.  Moreover, the post-
service evidence does not reflect treatment related to right ear 
hearing loss for years following active service. 

	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.

For the above reasons, service connection is not warranted for 
bilateral hearing loss or tinnitus on a direct basis.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Moreover, as the record fails to establish any clinical 
manifestations of sensorineural hearing loss within the veteran's 
first post-service year, the criteria for presumptive service 
connection for organic disease of the nervous system, a chronic 
disease under 38 C.F.R. § 3.309(a), have not been met.

Further, the competent medical evidence, which includes an 
opinion by his own private audiologist, does not demonstrate that 
the currently diagnosed right ear hearing loss is proximately due 
to service.  His private audiologist attributed his right ear 
hearing loss to aging.  Moreover, no other competent evidence of 
record refutes that opinion.

The Veteran himself believes that his current right ear hearing 
loss is proximately due to his service.  However, he has not been 
shown to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, his 
lay opinion does not constitute competent medical evidence and 
lacks probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition").

In sum, there is no support for a grant of service connection for 
hearing loss.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

ORDER

Service connection for a disability manifested by high 
cholesterol is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

REMAND

The claims file contains a private physician's opinion statement, 
dated October 2009, that appears date-stamped as received by the 
RO after this appeal was certified to the Board in October 2009.  
The Board acknowledges the Veteran's signed waiver of RO review, 
dated June 2010.

This private physician's statement indicated the Veteran was a 
patient at that medical practice and that he had the diagnosis of 
chronic insomnia.  The private physician then noted insomnia is 
"associated" with nightmares and that "this" was 
"suggestive" of PTSD.  Any treatment records from this facility 
must be sought and included in the record, as the Veteran 
testified that he had not received a diagnosis for PTSD nor had 
he received treatment for PTSD.  Further, as this statement 
refers to two issues on appeal, sleep problems and PTSD, the 
adjudication of both of these issues must await the review of 
these private treatment records.  

As well, throughout his testimony, the Veteran linked his claim 
for hypertension to his sleep problems and referred generally to 
medicine prescribed to him for his hypertension by a private 
physician who initially had treated his sleep problems.  To give 
every benefit of the doubt to the Veteran, the Board will defer 
adjudication of the hypertension claim until private treatment 
records for insomnia are accounted for.

Upon review of the Veteran's service treatment records, the Board 
notes the Veteran had indicated at both enlistment and separation 
that he had been a sleep walker.  An examiner noted at the 
conclusion of the December 1965 enlistment Report of Medical 
History that the Veteran "walked as a child OK now."  During 
his testimony, the Veteran made various statements describing his 
sleep problems post-service in comparison to what he experienced 
as a child.  A VA examination for sleep disorders would be 
appropriate.  McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a 
properly completed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for any treatment records at Take-
Care Health Center, 851 Goodyear Avenue, 
Gladsden, Alabama, 35903, that pertain to 
insomnia, PTSD, and hypertension.  Document 
any attempts to obtain such records, to 
include any negative replies.  Upon receipt 
of such releases, VA must take all 
appropriate steps to obtain the identified 
relevant records.  In the alternative, the 
Veteran should be informed that he may submit 
the records himself directly to VA

2.  After the above listed documents are 
accounted for and added to the record, then 
schedule the Veteran for an examination to 
ascertain the existence and etiology of his 
claimed sleep disorder, claimed as sleep 
problems.  The claims file must be made 
available for review by the examiner, and the 
examination report must reflect that such 
review occurred.  Upon a review of the record 
and examination of the Veteran, the examiner 
should opine as to the following:

Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
claimed sleep problems are a result of 
service or were aggravated by his service.  

A rationale for any opinion advanced must be 
provided.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology.  

3.  After the above listed documents are 
accounted for, reviewed, and added to the 
record, and only if those private medical 
records contain a diagnosis of PTSD, or the 
Veteran otherwise presents a diagnosis of 
PTSD from another source, then schedule the 
Veteran for an examination to ascertain the 
existence and etiology of his claimed PTSD.  
The claims file must be made available for 
review by the examiner, and the examination 
report must reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should opine as to the following:

Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
claimed PTSD is a result of a sufficient in-
service stressor, one that is adequate to 
support a diagnosis of PTSD, and whether the 
symptoms are related to that claimed 
stressor?

A rationale for any opinion advanced must be 
provided.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology.  

4.  Then readjudicate the claims at issue, 
sleep disorder, claimed as sleep problems, 
hypertension, and PTSD, in light of any 
additional evidence obtained.  If the 
disposition of the claims remains 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


